                      Case 1:20-cv-01106-LGS Document 28 Filed 04/09/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                    KEWAZINGA CORP.,                           )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-01106-LGS
                        GOOGLE LLC                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Google LLC                                                                                          .


Date:          04/09/2020                                                                /s/ Ameet A. Modi
                                                                                         Attorney’s signature


                                                                               Ameet A. Modi - NY Bar No. AM-0825
                                                                                     Printed name and bar number
                                                                                         Desmarais LLP
                                                                                        230 Park Avenue
                                                                                       New York, NY 10169

                                                                                               Address

                                                                                     amodi@desmaraisllp.com
                                                                                            E-mail address

                                                                                            (212) 351-3400
                                                                                          Telephone number

                                                                                             (212) 351-3401

                                                                                             FAX number
